Per Curiam.
We are of the opinion that the motion for summary judgment should have been denied as there are issues of fact that must await trial. In view of this ruling we consider also that the motion to amend the answer should have been allowed.
The orders should be reversed, without costs, the motion for summary judgment denied, and defendant’s motion for leave to serve a further amended answer without disturbing the date of joinder of issue herein granted, the amended answer to be served within ten days from date of entry of the order hereon.
Present — Martin, P. J., Townley, Glennon and Dore, JJ.
Orders unanimously reversed, without costs, the motion for summary judgment denied, and defendant’s motion for leave to serve a further amended answer without disturbing the date of joinder of issue herein granted, the amended answer to be served within ten days after service of order with notice of entry.